ORIGINAL                                                06/14/2022


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                               Case Number: OP 22-0315


                                          OP 22-0315


  STATE OF MONTANA, et al.,
                                                                             JUN 1 it 2022
              Petitioners,                                                  BONNefl Greenwood
                                                                         Clerk of Supreme   Court
                                                                             State of Montana

        v.
                                                                       ORDER
 MONTANA FIRST JUDICIAL DISTRICT
 COURT, the HONORABLE KATHY SEELEY,
 Presiding Judge,

              Respondent.


       Petitioner State of Montana et al. seeks a writ of supervisory control directing the
First Judicial District Court, Lewis and Clark County, to amend its August 4, 2021 Order
on Motion to Dismiss and to grant the State's motion to dismiss Request for Relief 5 of the
Cornplaint for Declaratory and Injunctive Relief filed by Plaintiffs Rikki Held, et al. in that
court's Case No. CDV-2020-307.
       In the underlying Cornplaint, Plaintiffs brought an action against various state
agencies to challenge the constitutionality of Montana's State Energy Policy and portions
of the Montana Environmental Policy Act. They requested four forms of declaratory relief,
which were numbered 1 through 4 in the Prayer for Relief, and further prayed that if they
were awarded this relief, that the court further provide five equitable remedies, which were
nurnbered 5 through 9 in the Prayer for Relief.
       The State moved to disrniss the Complaint pursuant to M. R. Civ. P. 12(b)(1),
12(b)(6), and 12(h)(3).
       In the August 4, 2021 Order on Motion to Dismiss, the District Court granted the
rnotion to disrniss as to Requests for Relief 6, 7, 8, and 9 and denied the rnotion to disrniss
with respect to all other claims.
       On May 6, 2022, the State moved the District Court for clarification of the August
4, 2021 Order on Motion to Dismiss which had been issued nine months previously. In its
brief in support, the State contended that the District Court's failure to dismiss Request for
Relief 5 was inadvertent and it requested that the court specify it as such. Plaintiffs opposed
the motion, arguing that the substance of the Order on Motion to Disrniss clearly indicates
that the court deliberately denied dismissal of Request for Relief 5. Plaintiffs further
accused the State of rnanufacturing "confusion" over the Order nine months after its
issuance in an attempt to create grounds for relief from the Scheduling Order, issued
December 27, 2021, that governs the case.
       On May 24, 2022, the State filed both its reply brief and a Notice of Submittal in
the District Court. On June 10, 2022, with the motion still pending in the District Court,
the State petitioned this Court for writ of supervisory control, requesting this Court to
dismiss Request for Relief 5.
       Supervisory control is an extraordinary remedy that is sometirnes justified when
urgency or emergency factors exist rnaking the normal appeal process inadequate, when
the case involves purely legal questions, and when the other court is proceeding under a
mistake of law and is causing a gross injustice, constitutional issues of state-wide
importance are involved, or, in a criminal case, the other court has granted or denied a
rnotion to substitute a judge. M. R. App. P. 14(3). Whether supervisory control is
appropriate is a case-by-case decision. Stokes v. Mont. Thirteenth Judicial Dist. Court,
2011 MT 182, ¶ 5, 361 Mont. 279, 259 P.3d 754 (citations ornitted).
       The State asserts this matter is appropriate for supervisory control because urgency
and ernergency factors make the norrnal appeal process inadequate. To support its claiin
of urgency or emergency, it points to the Scheduling Order in effect in this case, which was
issued by the District Court on December 27, 2021, and which provides in relevant part
that discovery shall be coinpleted by July 15, 2022. The State asserts that it also has a
pending inotion to modify the Scheduling Order, which was fully briefed with a request
for an expedited ruling on May 17, 2022. The State complains that the District Court has
"ignored the State's repeated requests to quickly resolve this issue," and argues that the

                                              2
imminent discovery deadline creates the urgency and emergency factors necessary for this
Court to take supervisory control regarding the Order on Motion to Dismiss.
       The State offers no explanation as to why it waited over nine months to ask the
District Court to "clarify" its Order on Motion to Disrniss as it pertained to Request for
Relief 5. The State also does not explain why it waited four and a half months to request
modification of the Scheduling Order when the State, at the tirne the Scheduling Order was
issued, had been aware of the District Court's rulings in the Order on Motion to Dismiss
for rnonths.
       A party cannot rnanufacture urgency or emergency factors to fulfill the necessary
criteria to justify a writ of supervisory control. In this case, the State attempts to do just
that, making no effort to resolve any claimed "confusion" over the District Court's Order
for over nine months and then claiming a crisis exists when the court fails to respond
immediately to the State's demands for rulings. We observe that the State petitioned this
Court for a writ of supervisory control less than three weeks after its motion seeking
clarification had been fully submitted to the District Court. Since it took the State over
nine months to file its motion, protesting that the District Court is "ignoring" the State
because it has not ruled on the State's long-delayed motion within three weeks seems, at
best, disingenuous.
      Under M. R. App. P. 14(7)(a), upon the filing of a petition for writ, this Court rnay
either order a surnmary response or dismiss the petition without ordering a response. In
this instance, we conclude no response is necessary.
      Therefore,
      IT IS ORDERED that the petition for writ of supervisory control is DENIED and
DISMISSED.
      On June 13, 2022, the State moved this Court to stay the proceedings in the District
Court pending our disposition of the State's Petition for Writ of Supervisory Control.
Having denied the State's Petition for Writ, the rnotion for stay is DENIED AS MOOT.




                                             3
       The Clerk is directed to provide immediate notice of this Order to counsel for
Petitioner, all counsel of record in the First Judicial District Court, Lewis and Clark County,
Cause No. CDV-2020-307, and the Honorable Kathy Seeley, presiding Judge.
       DATED this I9 "d-ay of June, 2022.


                                                                 Chief Justice




                                                       (94 de JUL


                                                                   Just/ces




                                              4